Exhibit 10.2
 
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
 
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
 
RESTRICTED SHARE UNIT AWARD AGREEMENT
(Time-Based Restricted Share Units)
 
THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) , effective as of
[insert date] is made by and between Willis Group Holdings Public Limited
Company and any successor thereto, hereinafter referred to as the “Company”, and
the individual (the “Executive”) who has duly completed, executed and delivered
the Award Acceptance Form, a copy of which is attached hereto as Schedule A, and
which is deemed to be a part hereof (the “Acceptance Form”) and, if applicable,
the Agreement of Restrictive Covenants and Other Obligations, a copy of which is
set out in Schedule C attached hereto and deemed to be a part hereof;
 
WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
 
WHEREAS, the Committee (as hereinafter defined) has determined that it would be
to the advantage and best interest of the Company and its shareholders to grant
an award of Restricted Share Units (as hereinafter defined) provided for herein
to the Executive as an incentive for increased efforts during the Executive’s
employment with the Company or its Subsidiaries (as hereinafter defined), and
has advised the Company thereof and instructed the undersigned officer to
prepare said Restricted Share Unit Award;
 
NOW, THEREFORE, the parties hereto do hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
Defined terms used in this Agreement shall have the meaning specified in the
Plan or below unless the context clearly indicates to the contrary.
 
Section 1.1 — Act
 
“Act” shall mean the Companies Act 1963 of Ireland.
 
Section 1.2  — Board
 
“Board” shall mean the board of directors of the Company or any duly authorized
committee thereof.
 
Section 1.3 — Cause
 
“Cause” shall mean (i) the Executive’s continued and/or chronic failure to
adequately and/or competently perform his material duties with respect to the
Company or its Subsidiaries after having been provided reasonable notice of such
failure and a period of at least ten days after the Executive’s receipt of such
notice to cure and/or correct such performance failure, (ii) willful misconduct
by the Executive in connection with the Executive’s employment which is
injurious to the Company or its Subsidiaries (willful misconduct shall be
understood to include, but not be limited to, any breach of the duty of loyalty
owed by the Executive to the Company or its Subsidiaries), (iii) conviction of
any criminal





--------------------------------------------------------------------------------



 



act (other than minor road traffic violations not involving imprisonment),
(iv) any breach of the Executive’s restrictive covenants and other obligations
as provided in Schedule C to this Agreement (if applicable), in the Executive’s
employment agreement (if any), or any other non-compete agreement and/or
confidentiality agreement entered into between the Executive and the Company or
any of its Subsidiaries (other than an insubstantial, inadvertent and
non-recurring breach), or (v) any material violation of any written Company
policy after reasonable notice and an opportunity to cure such violation within
ten (10) days after the Executive’s receipt of such notice.
 
Section 1.4  — Committee
 
“Committee” shall mean the Compensation Committee of the Board (or if no such
committee is appointed, the Board, provided that a majority of the Board are
“independent directors” for the purpose of the rules and regulations of the New
York Stock Exchange).
 
Section 1.5  — Grant Date
 
“Grant Date” shall mean [insert date].
 
Section 1.6  — Permanent Disability
 
The Executive shall be deemed to have a “Permanent Disability” if the Executive
meets the requirements of the definition of such term, or of an equivalent term,
as defined in the Company’s or Subsidiary’s long-term disability plan applicable
to the Executive or, if no such plan is applicable, in the event the Executive
is unable by reason of physical or mental illness or other similar disability,
to perform the material duties and responsibilities of his job for a period of
180 consecutive business days out of 270 business days.
 
Section 1.7  — Plan
 
“Plan” shall mean the Willis Group Holdings 2001 Share Purchase and Option Plan,
as amended from time to time.
 
Section 1.8  — Pronouns
 
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.
 
Section 1.9  — Restricted Share Units or RSUs
 
“Restricted Share Units” or “RSUs” shall mean a conditional right to receive
Ordinary Shares pursuant to the terms of the Plan upon vesting and settlement,
as set forth in Section 3.1 of this Agreement.
 
Section 1.10  — Shares or Ordinary Shares
 
“Shares” or “Ordinary Shares” means ordinary shares of the Company, nominal
value of $0.000115 each, which may be authorised but unissued.
 
Section 1.11 — Subsidiary
 
“Subsidiary” shall mean with respect to the Company, any subsidiary of the
Company within the meaning of Section 155 of the Act.
 
Section 1.12  — Willis Group
 
“Willis Group” shall mean the Company and its Subsidiaries, collectively.


2



--------------------------------------------------------------------------------



 



ARTICLE II

 
GRANT OF RESTRICTED SHARE UNITS
 
Section 2.1  — Grant of the Restricted Share Units
 
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, including any country-specific
provisions set forth in Schedule B to this Agreement, the Company hereby grants
to the Executive the number of RSUs stated in the Acceptance Form. In
circumstances where the Executive is required to enter into the Agreement of
Restrictive Covenants and Other Obligations set forth in Schedule C, the
Executive agrees that the grant of RSUs pursuant to this Agreement is sufficient
consideration for the Executive entering into such agreement.
 
Section 2.2  — RSU Payment
 
The Shares to be issued upon vesting and settlement of the RSUs must be fully
paid up prior to issuance of Shares by payment of the nominal value
(US$0.000115) per Share. The Committee shall ensure that payment of the nominal
value for any Shares underlying the RSUs is received by it on behalf of the
Executive at the time the RSUs vest from a Subsidiary or other source and shall
establish any procedures or protocols necessary to ensure that payment is timely
received.
 
Section 2.3  — Employment Rights
 
Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations, where applicable, the rights and obligations of the Executive under
the terms of his office or employment with the Company or any Subsidiary shall
not be affected by his participation in this Plan or any right which he may have
to participate in it. The RSUs and the Executive’s participation in the Plan
will not be interpreted to form an employment agreement with the Company or any
Subsidiary. The Executive hereby waives any and all rights to compensation or
damages in consequence of the termination of his office or employment for any
reason whatsoever insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to vest in his RSUs as a result of such
termination. If, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, the
Executive shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claims.
 
Section 2.4  — Adjustments in RSUs Pursuant to Merger, Consolidation, etc.
 
Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
Shares subject to RSUs are, from time to time, changed into or exchanged for a
different number or kind of Shares or other securities, by reason of a share
split, spin-off, shares or extraordinary cash dividend, share combination or
reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, make an appropriate and
equitable adjustment in the number and kind of Shares. In the event of a Change
of Control and regardless of whether the RSUs are assumed or substituted by a
successor company, the RSUs shall not immediately vest unless the Committee so
determines at the time of the Change of Control, in its absolute discretion, on
such terms and conditions that the Committee deems appropriate. Any such
adjustment or determination made by the Committee shall be final and binding
upon the Executive, the Company and all other interested persons. An adjustment
may have the effect of reducing the price at which Shares may be acquired to
less than their nominal value (the “Shortfall”), but only if and to the extent
that the Committee shall be authorized to capitalize from the reserves of the
Company a sum equal to the Shortfall and to apply that sum in paying up that
amount on the Shares.
 
Section 2.5 — Employee Costs
 
The Executive must make full payment to the Company or any Subsidiary by which
the Executive is employed (the “Employer”) of all income tax, payroll tax,
payment on account, and social insurance contribution amounts (“Tax”), which
under federal, state, local or foreign law, it is required to withhold upon
vesting, settlement or other tax event of the RSUs. In a case where any Employer
is obliged to (or would suffer a disadvantage if it were not to) account for any
Tax (in any jurisdiction) for which the Executive is liable by virtue of the
Executive’s participation in the Plan and/or any social insurance contributions
recoverable from and legally applicable to the Executive (the “Tax-Related
Items”), the Executive will pay or make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-


3



--------------------------------------------------------------------------------



 



Related Items. In this regard, the Executive may elect to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
 
(i) withholding from the Executive’s wages or other cash compensation paid to
the Executive by the Company and/or the Employer; or
 
(ii) withholding from proceeds of the sale of Shares issued upon vesting of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Executive’s behalf pursuant to this authorization); or
 
(iii) withholding in Shares to be issued upon vesting of the RSUs, to the extent
the Company permits this method of withholding.
 
To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Executive is
deemed to have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Executive’s
participation in the Plan.
 
Finally, the Executive shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Executive’s participation in the Plan that
cannot be satisfied by the means previously described.
 
Section 2.6 — Clawback Policy
 
The Company may cancel all or part of the RSUs or require payment by the
Executive to the Company of all or part of any amount or Shares acquired by the
Executive upon vesting and settlement of the RSUs pursuant to the Company’s
Clawback Policy dated December 2009, as amended from time to time, except to the
extent prohibited under applicable law.
 
ARTICLE III

 
PERIOD OF VESTING AND ISSUANCE OF SHARES
 
Section 3.1  — Vesting Schedule and Forfeiture Provisions
 
(a) Subject to the Executive’s continued employment with the Willis Group
through the applicable vesting date (set forth in the left column), the RSUs
shall vest as follows and become payable in accordance with Section 3.2 below:
 

          Percentage of Shares as to which
Date RSUs Become Vested   RSUs Become Vested  
On [insert date]
  [insert] %
On [insert date]
  [insert] %
On [insert date]
  [insert] %


 
(b) In the event of a termination of the Executive’s employment with Willis
Group any unvested RSUs will be forfeited immediately by the Executive, subject
to, and except as otherwise specified within, the terms and conditions of
Sections 3.1(c) to 3.1(f) below.
 
(c) In the event of a termination of the Executive’s employment as a result of
death or Permanent Disability, the RSUs shall become fully vested with respect
to all Shares underlying such RSUs on the termination date.
 
(d) In the event of a termination of the Executive’s employment for reasons
other than death, Permanent Disability or Cause, the Committee may, in its sole
discretion, accelerate the vesting of all or a portion of the RSUs. If no
determination is made as of the date of termination, then the RSUs shall, to the
extent not then vested, be immediately forfeited by the Executive.


4



--------------------------------------------------------------------------------



 



(e) Unless otherwise determined by the Committee, in its sole discretion, the
termination date for purposes of this Section 3.1 and the Agreement will be the
later of (i) the last day of the Executive’s active employment with the Company
or any Subsidiary or (ii) the last day of any notice period or garden leave, as
provided for under the Executive’s employment or service contract or local law.
 
(f) In the event of a Change of Control, the RSUs shall not automatically vest
and the Committee shall have the sole discretion to accelerate the vesting of
the RSUs without regard to whether the RSUs are assumed or substituted by a
successor company.
 
(g) The Executive agrees to execute and deliver the following agreements or
other documents in connection with the grant of the RSUs within the period set
forth below:
 
(i) the Executive must execute the Agreement of Restrictive Covenants and Other
Obligations pursuant to Article VI below, if applicable, and deliver it to the
Company within 45 days of the receipt of this Agreement;
 
(ii) the Executive must execute the form of joint election as described in
Schedule B for the United Kingdom and deliver it to his employing company within
45 days of the receipt of this Agreement; and
 
(iii) the Executive must execute the Acceptance Form and deliver it to the
Company within 45 days of the receipt of this Agreement.
 
(h) The Committee may, in its sole discretion, cancel the RSUs if the Executive
fails to execute and deliver the agreements and documents within the period set
forth in Section 3.1(g).
 
(i) Shares subject to RSUs that vest shall be delivered within one month
following the applicable vesting date.
 
Section 3.2  — Conditions to Issuance of Shares
 
The Shares to be delivered upon the vesting date of the RSUs, in accordance with
Section 3.1 of this Agreement, may be either previously authorized but unissued
Shares or issued Shares held by any other person. Such Shares shall be fully
paid. The Company shall not be required to deliver any certificates representing
such Shares (or their electronic equivalent) allotted and issued upon the
applicable date of the vesting of the RSUs prior to fulfillment of all of the
following conditions, and in any event Subject to Section 409A of the Code for
U.S. taxpayers:
 
(a) The obtaining of approval or other clearance from any state, federal, local
or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and
 
(b) The Executive has paid or made arrangements to pay the Tax-Related Items
pursuant to Section 2.5.
 
Without limiting the generality of the foregoing, the Committee may in the case
of U.S. resident employees of the Company or any of its Subsidiaries require an
opinion of counsel reasonably acceptable to it to the effect that any subsequent
transfer of Shares acquired on the vesting of RSUs does not violate the Exchange
Act and may issue stop-transfer orders in the U.S. covering such Shares.
 
Section 3.3  — Rights as Shareholder
 
The Executive shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the settlement of the RSUs unless and until certificates representing such
Shares or their electronic equivalent shall have been issued by the Company to
the Executive.
 
Section 3.4  — Limitation on Obligations
 
The Company’s obligation with respect to the RSUs granted hereunder is limited
solely to the delivery to the Executive of Shares within the period when such
Shares are due to be delivered hereunder, and in no way shall the Company become
obligated to pay cash in respect of such obligation. The RSUs shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Executive
for damages relating to any delays in issuing the share certificates or its


5



--------------------------------------------------------------------------------



 



electronic equivalent to the Executive (or his designated entities), any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
(or the electronic equivalent) to the Executive (or his designated entities) or
in the certificates themselves.
 
ARTICLE IV

 
ADDITIONAL TERMS AND CONDITIONS OF THE RSUs
 
Section 4.1 — Nature of Award
 
In accepting the RSUs, the Executive acknowledges, understands and agrees that:
 
(a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time;
 
(b) the RSU award is voluntary and occasional and does not create any
contractual or other right to receive future RSU awards, or benefits in lieu of
a RSU, even if RSU awards have been granted repeatedly in the past;
 
(c) all decisions with respect to future RSUs, if any, will be at the sole
discretion of the Company;
 
(d) the Executive’s participation in the Plan is voluntary;
 
(e) the RSUs and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation under any pension arrangement;
 
(f) the RSUs and any Shares acquired under the Plan are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, dismissal, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to past services for, the Employer, the
Company or any Subsidiary;
 
(g) the future value of the Shares underlying the RSUs is unknown and cannot be
predicted with certainty; and
 
(h) no claim or entitlement to compensation or damages shall arise from the
forfeiture of the RSUs or the Shares underlying the RSUs in the event of the
Executive’s termination of employment (whether or not in breach of contract or
local labor laws and whether or not later found to be invalid), and in
consideration of the RSU award to which the Executive is otherwise not entitled,
the Executive irrevocably agrees never to institute any claim against the
Company or any Subsidiary, waives his ability, if any, to bring any such claim,
and releases the Company and any Subsidiary from any such claim.
 
Section 4.2 — No Advice Regarding Grant
 
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Executive’s participation in
the Plan, the issuance of Shares upon vesting of the RSUs or sale of the Shares.
The Executive is hereby advised to consult with his own personal tax, legal and
financial advisors regarding his participation in the Plan before taking any
action related to the Plan.
 
ARTICLE V

 
DATA PRIVACY NOTICE AND CONSENT
 
Section 5 — Data Privacy
 
(a) The Executive hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Executive’s
personal data as described in this Agreement and any other RSU materials by and
among, as applicable, the Employer, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Executive’s
participation in the Plan.


6



--------------------------------------------------------------------------------



 



(b) The Executive understands that the Company and the Employer may hold certain
personal information about the Executive, including, but not limited to, the
Executive’s name, home address, telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Executive’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
 
(c) The Executive understands that Data will be transferred to Morgan Stanley
Smith Barney or to any other third party assisting in the implementation,
administration and management of the Plan. The Executive understands that the
recipients of the Data may be located in the Executive’s country or elsewhere,
and that the recipients’ country (e.g., Ireland) may have different data privacy
laws and protections from the Executive’s country. The Executive understands
that he may request a list with the names and addresses of any potential
recipients of the Data by contacting his local human resources representative.
The Executive authorizes the Company, Morgan Stanley Smith Barney and any other
recipients of Data which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his participation in the Plan. The
Executive understands that Data will be held only as long as is necessary to
implement, administer and manage the Executive’s participation in the Plan. The
Executive understands that he may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his local human resources representative.
The Executive understands, however, that refusing or withdrawing his consent may
affect the Executive’s ability to participate in the Plan. For more information
on the consequences of the Executive’s refusal to consent or withdrawal of
consent, the Executive understands that he may contact his local human resources
representative.
 
ARTICLE VI

 
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS
 
Section 6 — Restrictive Covenants and Other Obligations
 
In consideration of the grant of RSUs, the Executive shall enter into the
Agreement of Restrictive Covenants and Other Obligations, a copy of which is
attached hereto as Schedule C. In the event the Executive does not sign and
return the Agreement of Restrictive Covenants and Other Obligations within
45 days of receipt of this Agreement. the Committee may, in its sole discretion,
cancel the RSUs. If no such agreement is required, Schedule C shall state none
or not applicable.
 
ARTICLE VII

 
MISCELLANEOUS
 
Section 7.1 — Administration
 
The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Executive, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the RSUs. In its absolute discretion, the Committee may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.
 
Section 7.2 — RSUs Not Transferable
 
Neither the RSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Executive or his
successors in interest or shall be subject to disposition by transfer,
alienation,


7



--------------------------------------------------------------------------------



 



anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 7.2 shall not
prevent transfers made solely for estate planning purposes or under a will or by
the applicable laws of inheritance.
 
Section 7.3 — Binding Effect
 
The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
 
Section 7.4 — Notices
 
Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company at the following address:
 
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: Share Plans
 
and any notice to be given to the Executive shall be at the address set forth in
the RSUs Acceptance Form.
 
By a notice given pursuant to this Section 7.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Executive shall, if the Executive is then deceased,
be given to the Executive’s personal representatives if such representatives
have previously informed the Company of their status and address by written
notice under this Section 7.4. Any notice shall have been deemed duly given when
sent by facsimile or enclosed in a properly sealed envelope or wrapper addressed
as aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or the United
Kingdom’s Post Office or in the case of a notice given by an Executive resident
outside the United States of America or the United Kingdom, sent by facsimile or
by a recognized international courier service.
 
Section 7.5 — Titles
 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.
 
Section 7.6 — Applicability of Plan
 
The RSUs and the Shares underlying the RSUs shall be subject to all of the terms
and provisions of the Plan, to the extent applicable to the RSUs and the
underlying Shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.
 
Section 7.7 — Amendment
 
This Agreement may be amended only by a document executed by the parties hereto,
which specifically states that it is amending this Agreement.
 
Section 7.8 — Governing Law
 
This Agreement shall be governed by, and construed in accordance with the laws
of Ireland without regard to its conflict of law provisions; provided, however,
that the Agreement of Restrictive Covenants and Other Obligations, if
applicable, shall be governed by and construed in accordance with the laws
specified in that agreement.


8



--------------------------------------------------------------------------------



 



Section 7.9 — Jurisdiction
 
The courts of the state of New York shall have jurisdiction to hear and
determine any suit, action or proceeding and to settle any disputes which may
arise out of or in connection with this Agreement and, for such purposes, the
parties hereto irrevocably submit to the jurisdiction of such courts; provided,
however, where applicable, that with respect to the Agreement of Restrictive
Covenants and Other Obligations the courts specified in such agreement shall
have jurisdiction to hear and determine any suit, action or proceeding and to
settle any disputes which may arise out of or in connection with that agreement.
 
Section 7.10 — Electronic Delivery and Acceptance
 
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Executive hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. Further, this Agreement has been executed on behalf of the Company
electronically and the Executive accepts the electronic signature of the
Company.
 
Section 7.11 — Language
 
If the Executive has received this Agreement, or any other document related to
the RSUs and/or the Plan translated into a language other than English and if
the translated version is different than the English version, the English
version will control.
 
Section 7.12 — Severability
 
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
 
Section 7.13 — Schedule B
 
The RSUs shall be subject to any special provisions set forth in Schedule B for
the Executive’s country of residence, if any. If the Executive relocates to one
of the countries included in Schedule B during prior to the vesting of the RSUs,
the special provisions for such country shall apply to the Executive, to the
extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Schedule B constitutes part of this Agreement.
 
Section 7.14 — Imposition of Other Requirements
 
The Company reserves the right to impose other requirements on the RSUs and the
Shares acquired upon vesting of the RSUs, to the extent the Company determines
it is necessary or advisable in order to comply with local laws or facilitate
the administration of the Plan, and to require the Executive to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
 
Section 7.15 — Counterparts.
 
This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
 
Section 7.16 — Code Section 409A.
 
For purposes of U.S. taxpayers, it is intended that the terms of the RSUs will
comply with the provisions of Section 409A of the Code and the Treasury
Regulations relating thereto so as not to subject the Executive to the payment
of additional taxes and interest under Section 409A of the Code, and this
Agreement will be interpreted, operated and administered in a manner that is
consistent with this intent. In furtherance of this intent, the Committee may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, in each case, without the consent of the Executive, that the
Committee determines are reasonable, necessary or appropriate to comply with the
requirements of Section 409A of the Code and related U.S. Department of Treasury
guidance. In that light, the Willis Group makes no representation or covenant to
ensure that the RSUs that are intended to be exempt from, or compliant with,
Section 409A of the Code are not so exempt or compliant or for any action taken
by the Committee with respect thereto.


9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Executive have each executed this
Agreement.
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
 
By:

Name:     
Title:


10



--------------------------------------------------------------------------------



 



SCHEDULE A
 
ACCEPTANCE FORM TO RESTRICTED SHARE UNIT AWARD AGREEMENT
 
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
 
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND
ASSUMED BY WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
 
Name
 
Number of RSUs Granted
 
Grant Date
 
I accept the grant of the Restricted Share Units (“RSUs”) under the Willis Group
Holdings 2001 Share Purchase and Option Plan, as amended from time to time, and
I agree to be bound by the terms and conditions of the Restricted Share Unit
Award Agreement dated [insert date] and any country-specific terms set forth in
Schedule B, thereto.
 
Signature:
 
Address:
 
 
Once completed, please return one copy of this form to:
 
Share Plans
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
U.S.A.
 
This form should be returned to the above address within 45 days of receipt.
Your RSUs may be cancelled if your form is not received by that date.


11



--------------------------------------------------------------------------------



 



SCHEDULE B
 
COUNTRY-SPECIFIC APPENDIX TO RESTRICTED SHARE UNIT AWARD AGREEMENT
(Performance and Time-Based Restricted Share Units)
 
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
 
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND
ASSUMED BY WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
 
Terms and Conditions
 
This Schedule B includes additional terms and conditions that govern the
Restricted Share Unit Award granted to the Executive under the Willis Group
Holdings 2001 Share Purchase and Option Plan, as amended from time to time (the
“Plan”) if the Executive resides in one of the countries listed below. This
Schedule B forms part of the Agreement. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Agreement or the Plan.
 
Notifications
 
This Schedule B also includes information based on the securities, exchange
control and other laws in effect in the Executive’s country as of June 2011.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Executive not rely on the information noted herein
as the only source of information relating to the consequences of the
Executive’s participation in the Plan because the information may be out of date
at the time the RSUs vest under the Plan.
 
In addition, the information is general in nature. The Company is not providing
the Executive with any tax advice with respect to the RSUs. The information is
provided below may not apply to the Executive’s particular situation, and the
Company is not in a position to assure the Executive of any particular result.
Accordingly, the Executive is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Executive’s country apply to the
Executive’s situation.
 
Finally, if the Executive is a citizen or resident of a country other than the
one in which the Executive is currently working, transfers employment after the
Grant Date, or is considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to the
Executive, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall be applicable to the Executive.
 
UNITED KINGDOM
 
Terms and Conditions
 
Tax Withholding Obligations.  The following provisions supplement Section 2.5 of
the Agreement:
 
The Executive agrees that if he or she does not pay or the Employer or the
Company does not withhold from the Executive the full amount of Tax-Related
Items that the Executive owes at vesting of the RSUs, or the release or
assignment of the RSUs for consideration, or the receipt of any other benefit in
connection with the RSUs (the “Taxable Event”), within 90 days after the Taxable
Event or such other period specified in section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003, then the amount of any uncollected income
taxes will constitute a benefit to Participant on which additional income tax
and national insurance contributions (“NICs”), including the Employer’s NICs (as
defined below) will be payable. The Executive acknowledges that the Company or
the Employer may recover any such additional income tax and NICs at any time
thereafter by any of the means referred to in the Section 2.5 of the


12



--------------------------------------------------------------------------------



 



Agreement, although the Executive acknowledges that the Executive ultimately
will be responsible for reporting any income tax or NICs due on this additional
benefit directly to HMRC under the self-assessment regime.
 
Joint Election.  In the case of Executives who are U.K. tax residents, the RSU
Award is conditional upon the Executive hereby agreeing to accept any liability
for any employer National Insurance contributions (“Employer NICs”) which may be
payable by the Employer in connection with the vesting, assignment, release or
cancellation of any RSUs. The Employer NICs may be collected by the Company or
the Employer using any of the methods described in Section 2.5. Without
prejudice to the foregoing, the Executive agrees to execute a joint election
with Company and/or the Employer (“Election”), the form of such Election being
formally approved by Her Majesty’s Revenue & Customs (“HMRC”), and any other
consent or elections required to accomplish the transfer of the Employer NICs to
the Executive. The Executive further agrees to execute such other joint
elections as may be required between the Executive and any successor to the
Company and/or the Employer. If the Executive does not make an Election prior to
the vesting of the RSUs or if approval to the Election is withdrawn by HMRC and
a new Election is not entered into, without any liability to the Company, the
Employer or any Subsidiary, the RSUs shall become null and void without any
liability to the Company and/or the Employer.
 
UNITED STATES OF AMERICA
 
There are no country-specific provisions.


13